Citation Nr: 0322500	
Decision Date: 09/03/03    Archive Date: 09/08/03

DOCKET NO.  02-02 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for nonspecific 
polyneuropathy, claimed as a bilateral foot disability and a 
bilateral disability of the lower extremities. 

2.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel
INTRODUCTION

The veteran served on active duty from October 1945 to 
December 1946.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a July 2000 rating decision by 
the Sioux Falls, South Dakota, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claims of entitlement to service connection for 
nonspecific polyneuropathy (claimed as a bilateral foot 
disability and bilateral lower extremity disability) and a 
low back disability.

REMAND

The veteran has reported that he has been treated by 
chiropractors.  The reports of these treatments have not been 
obtained.  For this reason further development is necessary.  
Accordingly, this case is remanded for the following actions.

1.  The RO must ensure that all notice 
and duty-to-assist requirements are met.

2.  The RO must ensure that the claims 
folder includes copies of all available 
reports of treatment of the veteran's 
feet, lower extremeties, and low back.  
Such reports include, but are not limited 
to, the records of treatment afforded the 
veteran at Baumersbach Chiropractic, 
Brookings, SD, and Dobbson Chiropractic, 
DeSmet, SD.

3.  Following completion of the above 
development, the RO must review the 
veteran's claims in light of the entire 
record. 

If the veteran's claims remain denied, the appellant and the 
appellant's representative should be provided with a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issues 
currently on appeal.  An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



______________________________________
G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


